Citation Nr: 0113154	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal as to the issue of whether the requisite 
new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death as a result of exposure 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 10, 1964 to 
March 8, 1968.  He died on January [redacted], 1994.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO) that determined that the appellant had not 
submitted a timely notice of disagreement.  


FINDINGS OF FACT

1.  On February 27, 1998, the appellant filed a claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.  

2.  On May 13, 1998, the RO mailed notice to the appellant of 
a decision that the evidence that she had submitted was not 
new because it had been considered in the November 14, 1995 
supplemental statement of the case.  

3.  On March 8, 1999, the RO received from the appellant a 
notice of disagreement with the May 13, 1998, RO decision.  


CONCLUSION OF LAW

2. The appellant's March 8, 1999, notice of disagreement with 
the RO's May 13, 1998 decision was timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1994, the appellant filed an application for 
Dependency and Indemnity Compensation that included a claim 
of entitlement to service connection for the cause of the 
veteran's death.  In a March 1994 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  By letter 
from the RO dated April 14, 1994, the appellant was provided 
notice of that decision and of her rights to appeal.  On July 
5, 1994, the appellant filed a notice of disagreement with 
that decision.  On March 9, 1995, the RO issued a statement 
of the case in response to that notice of disagreement.  
Although the appellant filed a VA Form 9, Substantive Appeal, 
on June 27, 1995, it was not a timely appeal.  The March 1994 
denial of the claim for service connection for the cause of 
the veteran's death became final.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200 (1995).  

In a cover letter that accompanied the appellant's June 27, 
1995 submission, the appellant's representative requested 
that the VA Form 9 be considered a reopened claim for service 
connection for the cause of the veteran's death.  In a 
November 1995 rating decision, the RO denied the appellant's 
June 1995 "reopened claim" for entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to Agent Orange herbicides in service.  The 
appellant was provided notice of that decision in the form of 
a November 14, 1995 supplemental statement of the case, but 
did not file a notice of disagreement within the requisite 
period thereafter and that decision became final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (1995).  

On February 27, 1998, the appellant filed a claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.  On May 13, 
1998, the RO mailed notice to the appellant of a decision 
that the evidence that she had submitted was not new because 
it had been considered in the November 14, 1995 supplemental 
statement of the case.  On March 8, 1999, the RO received 
from the appellant a notice of disagreement with the May 13, 
1998, RO decision.  On July 26, 1999, the RO issued a 
statement of the case in which it was found that the March 
1999, notice of disagreement was not timely filed.  On August 
26, 1999, the appellant submitted a VA Form 9, substantive 
appeal.  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991).  An appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2000).  A notice of disagreement is a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can reasonably be construed as disagreement with that 
determination and a desire for appellate review. 38 C.F.R. 
§ 20.201 (2000).

A notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of the original 
review or determination.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(a) (2000).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 
20.302(a) (2000).

The issue before the Board is whether the appellant's March 
8, 1999, notice of disagreement with the RO's May 13, 1998 
decision was timely filed.  Given that the March 8, 1999 
notice of disagreement was received within one year from the 
date of mailing of the May 13, 1998, RO decision, the Board 
finds that it was timely filed.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(a) (2000).  


ORDER

The appellant has submitted a timely notice of disagreement 
with the May 13, 1998 RO decision.


REMAND

As set forth above, the notice of disagreement received by 
the RO on March 8, 1999 is timely as to the May 13, 1998 
decision that the appellant had not submitted the requisite 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange.  
Where a notice of disagreement with a decision is filed and 
no statement of the case has been issued, the Board should 
remand, not refer, that issue to the RO to issue a statement 
of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO should issue to the appellant a 
statement of the case in response to the 
March 8, 1999 notice of disagreement with 
the May 13, 1998 decision that the 
appellant had not submitted the requisite 
new and material evidence to reopen a 
previously denied claim of entitlement to 
service connection for the cause of the 
veteran's death as a result of exposure 
to Agent Orange.  .  The RO should allow 
the appellant 60 days to perfect her 
appeal of that issue to the Board if she 
so desires by filing a VA Form 9 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



